Walton, J.
This is a bill in equity, the prayer of which is that the plaintiff may be allowed to redeem certain real estate held by the defendant by virtue of a deed absolute in form, but which, by reason of an instrument of defeasance executed at the same time, was, in contemplation of law, no more than a mortgage.
The court has already decided that the plaintiff is entitled to redeem, and the case has been sent to a master to ascertain the amount due. (See Snow v. Pressey, 82 Maine, 552.) And the case is now before the law court on exceptions to the master’s report.
The principal contention is in relation to the interpretation of a single phrase_ in the instrument of defeasance. By that instrument the defendant (Pressey) agreed to reconvey to Snow the premises which the latter had that day conveyed to him, upon the receipt of the amount due on a mortgage which had before been given by Snow to him and G. W.. Candee, " with the amount of all other legal claims due said Oandee and Pressey.”
The contention is in relation to the meaning of the phrase "all other legal claims due said Oandee and Pressey.” The plaintiff contends that it can mean only joint claims. ' The defendant contends that it was intended to include, and should be construed to include, debts due to him individually as well as debts due to him and Candee jointly.
*417The master (a good lawyer) has found (if it be permissible for him to so find) that it was the intention of the parties to secure the debts due from Snow to Pressey individually as well as the debts due to him and Candee jointly.
We think it was permissible for him to so find.
It often happens that the language of a written contract is susceptible of more than one meaning. And, in such cases, it is always allowable to take into consideration the situation of the parties and the circumstances under which the writing was made, in order to ascertain its true meaning. Or, as the idea is often expressed, the instrument may be read in the light of the surrounding circumstances. Veazie v. Forsaith, 76 Maine, 172; Hartwell v. Insurance Company, 84 Maine, 524.
And this rule has been appled with great liberality to mortgages in which the debts or other claims intended to be secured have been imperfectly, obscurely, or erroneously described.
In Boody v. Davis, 20 N. H. 140 (51 Am. Dec. 210), it was contended that the note produced did not correspond with the one described in the mortgage. The note described in the mortgage was said to be signed by four persons, naming them. The note produced was signed by five persons. It was claimed that this constituted a fatal variance. But, upon proof that the note produced was the one intended to be secured by the mortgage, the court held that the variance was immaterial.
In Johns v. Church, 12 Pick. 560 (23 Am. Dec. 651), the note was described in the mortgage as being for $236, but the note produced was for $256. Upon proof that the note produced was the one intended, the variance was held immaterial.
In Hall v. Tufts, 18 Pick. 460, the note secured by the mortgage was described as payable to Ebenezer Hall, 3rd. The note produced was payable to Ebenezer Hall, and was erroneously dated. "We can not doubt,” said the court, "but that parol evidence may be admitted to prove that the note now produced was the one to which the mortgage referred.”
In Robertson v. Stark, 15 N. H. 109, the mortgage described the contract secured thereby as signed by Jeremiah Eastman, *418Junior, while it was in fact signed by a firm of which he was a member, and it was held a sufficient description.
But this is a rule intended only for the interpretation of contracts. It is not intended to enable the parties to make new contracts. It does not permit the parties to testify to their understanding of the meaning of the words used; and it is not applicable to contracts the meaning of which is clear, nor to words which wdll admit of but one meaning. It is applicable only to contracts in which the language used is fairly susceptible of more than one interpretation; and is then employed to enable the court to determine which of two or more possible meanings was the one really intended by the parties. And, when properly applied, it is a useful rule. It is, in fact, a necessary rule; for, without it, the decisions of the court in many cases would be but little better than guess-work. By its use, what was before obscure often becomes plain.
In the present case, we think the words, "with the amount of all other legal claims due said Candee and Pressey,” as used in the instrument of defeasance, are fairly susceptible of more than one interpretation. They may mean claims due to them jointly, or they may mean claims due to them severally, or they may mean claims due to them jointly and severally. The master has found that they were intended to include claims due to Pressey individually as well as claims due to him and Candee jointly. We think it was competent for him to so find; and we are so well satisfied that the finding is correct, that, were it otherwise, wre should be inclined to set it aside.
We have examined the master’s report with care, and our conclusion is that none of the exceptions to it can be sustained. He has reported in the alternative three sums as due from the plaintiff to the defendant, and submitted to the court to determine w'hich of the sums the plaintiff- shall be required to pay in order to redeem the property covered by the mortgage. We are satisfied that it must be the larger sum, namely, $10,894.39. This was the amount due November 19, 1890. If the plaintiff redeems, interest on that sum must be added from that date.

Decree accordingly.

Peters, C. J., Libbey, Foster and Haskell, JJ., concurred.